COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Michael Toro v. The State of Texas

Appellate case number:    01-15-00214-CR

Trial court case number: 1330494

Trial court:              182nd District Court of Harris County

        Appointed counsel, Kyle B. Johnson, moved to withdraw from the appeal and filed a
brief concluding that the appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S.
Ct. 1396, 1400 (1967). Counsel raises two issues he contends might be arguable. Based on our
independent review of the record, we conclude that, we “must abate the appeal and remand the
case to the trial court with orders to appoint other counsel to present those and any other grounds
that might support the appeal.” Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).
Further, we must allow counsel that filed the Anders brief to withdraw from the case. See id.
        Accordingly, we strike appellate counsel’s Anders brief and grant his motion to
withdraw. Cf. Williams v. State, 976 S.W.2d 871, 873 (Tex. App.—Corpus Christi 1998, order)
(striking counsel’s brief and removing him from the appeal); Marsh v. State, 959 S.W.2d 224,
226 (Tex. App.—Dallas 1996, order), disp. on merits, No. 05-92-00482-CR, 1998 WL 234202
(Tex. App.—Dallas May 12, 1998, no pet.) (same). We abate this appeal and remand the cause
for the trial court to appoint new appellate counsel.1 The trial court is ordered to inform this
Court in writing of the identity of new counsel and the date of appointment within 20 days of
the date of this order. Counsel’s brief will be due 30 days after the trial court makes its
appointment. This appeal will be reinstated after the notice of appointment is received by this
Court.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court

1      New appellate counsel should investigate the record and file a new brief for appellant.
       Counsel’s brief may either present an argument on the merits or a proper Anders brief
       and motion to withdraw, as determined by counsel after a conscientious examination of
       the record.
Date: May 24, 2016